DETAILED ACTION
This office action is in response to application filed on 3/19/2020.
Claims 1 – 20 are pending.
Priority is claimed to Chinese application CN202010077759/5 (filed on 1/31/2020).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 – 8, 12 – 15, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (USPAT 6467002), in view of Altintas et al (US 20200019445, hereinafter Altintas), and further in view of Nield et al (US 20190088989, hereinafter Nield).

As per claim 1, Yang discloses: A task scheduling method, comprising: 
(Yang col 4, lines 29 – 32: “each of devices 110, 120, 130 and 140 is adapted to independently issue service requests in order to gain access to shared resource 199A”.)
scheduling, for execution, one or more tasks in the current task set that can be supported by the currently available resource; (Yang col 6, lines 41 – 47: “selects from among the multiple requesting devices, as identified in step 220, the one that has the highest priority to be serviced in a second clock cycle. In one embodiment, the second clock cycle is the one immediately following the first clock cycle”.)
creating, based on one or more tasks that have not been scheduled in the current task set, a to-be-scheduled task set for a next round of scheduling; determining, in a next task set of the plurality of task sets that follows the current task set; (Yang “the device that has been selected for service in the second clock cycle is assigned the lowest priority among all the devices”; col 9, lines 17 – 38: “Arbiter 101 thus selects device 140 to be serviced in cycle 430. In the priority reassignment, device 140 will be reassigned the lowest priority as the instant selected device. Devices 110 and 120 have lower priorities than device 140 before the reassignment and will therefore be reassigned the two highest priorities. Device 130 has a higher priority than device 120 before the reassignment and will thus be reassigned the next highest priority available… in cycle 430, after the priority reassignment in cycle 420, device 110 has a priority of `1`, device 120 has a priority of `2`, device 130 has a priority of `3`, and device 140 has a priority of `4` at the beginning of cycle 430. Also in cycle 430, devices 110 and 120 each issues a service request. Since device 110 has a higher priority than device 120, arbiter 101 selects device 110 to be serviced in cycle 440. Thus, in the priority reassignment, device 110 will be reassigned the lowest priority as the instant selected device. Devices 120, 130 and 140 all have lower priorities than device 110 before the reassignment and will therefore be reassigned the highest priorities”.)
Yang did not explicitly disclose:
in response to determining that a currently available resource of a task processing system cannot satisfy a resource requirement of a to-be-executed current task set of a plurality of task sets,
wherein the next task set is dependent at least in part on the current task set;
a subset of tasks that are independent of the one or more tasks in the to-be-scheduled task set, and moving the subset from the next task set into the to-be-scheduled task set.
However, Altintas teaches:
in response to determining that a currently available resource of a task processing system cannot satisfy a resource requirement of a to-be-executed current task set of a plurality of task sets, (Altintas [0008]: “determining available processing resources of the first TVVS at the first checkpoint timestamp, determining that the first TVVS is incapable of completing the execution of the computational task based on the completion processing resource requirement of the computational task and the available processing resources of the first TVVS at the first checkpoint timestamp, and responsive to determining that the first TVVS is incapable of completing the execution of the computational task, reassigning the computational task”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Altintas into that of Yang in order to determine that a currently available resource of a task processing system cannot satisfy a resource requirement of a to-be-executed current task set of a plurality of task sets. Verifying if a task can be properly executed by the available resource can ensure the accuracy of the scheduling system, the combination of reference would therefore enhance the overall appeals of all reference by improving the task scheduling system.

Nield teaches:
wherein the next task set is dependent at least in part on the current task set; (Nield figure 3 and [0044]: “In response to receiving an indication of a task dependency completion (block 302), the task scheduling engine 106 updates the state data 120 (block 304)… the task scheduling engine 106 may set a wakeup event state bit (in block 306) to indicate a wakeup event for the particular task type ID (and optionally data group ID) associated with the task that relates to the completed dependency and the bit may be set on a per-task type (e.g. where a data group ID is not specified for the task) or per task type and data group (e.g. where a task specifies both a task type ID and a data group ID)”.)
a subset of tasks that are independent of the one or more tasks in the to-be-scheduled task set, and moving the subset from the next task set into the to-be-scheduled task set. (Nield [0056]: “In examples where one or more of the tasks 110 received by a scheduler is a multi-phase task, the method shown in FIG. 4 may also be modified to prioritize execution of second phase tasks over other tasks (i.e. non-multi-phase tasks and first phase tasks of multi-phase tasks). In such examples, the identification of a task (in block 406) may be modified such that the oldest non-executing second phase task of the selected type in the queue (which optionally has a data group ID matching a wakeup event in the wakeup event state data) is identified in preference to any other task”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Nield into that of Yang and Altintas in order to have the next task set is dependent at least in part on the current task set; a subset of tasks that are independent of the one or more tasks in the to-be-scheduled task set, and moving the subset from the next task set into the to-be-scheduled task set. Nield teaches an alternative embodiment where multi-phase task may have its second phase task be given priority over other tasks depends on the first-phase task. The combination of references would allow an additional check to be performed after each round of the round-robin scheduling of Yang, and give preference 

As per claim 5, Yang, Altintas and Nield further teach:
The method according to claim 1, further comprising: determining, based on a resource required for executing tasks in the current task set, whether the currently available resource can satisfy the resource requirement of the current task set. (Altintas [0008]: “determining available processing resources of the first TVVS at the first checkpoint timestamp, determining that the first TVVS is incapable of completing the execution of the computational task based on the completion processing resource requirement of the computational task and the available processing resources of the first TVVS at the first checkpoint timestamp, and responsive to determining that the first TVVS is incapable of completing the execution of the computational task, reassigning the computational task”.)

As per claim 6, Yang, Altintas and Nield further teach:	
The method according to claim 1, further comprising: determining the currently available resource based on at least one of a computing resource and a storage resource that are currently available to the task processing system. (Altintas [0008]: “determining available processing resources of the first TVVS at the first checkpoint timestamp, determining that the first TVVS is incapable of completing the execution of the computational task based on the completion processing resource requirement of the computational task and the available processing resources of the first TVVS at the first checkpoint timestamp, and responsive to determining that the first TVVS is incapable of completing the execution of the computational task, reassigning the computational task”.)

As per claim 7, Yang, Altintas and Nield further teach:	
The method according to claim 1, wherein moving the subset from the next task set into the to-be-scheduled task set comprises: adding the subset to the to-be-scheduled task set; and deleting the subset from the next task set. (Nield [0056]: “In examples where one or more of the tasks 110 received by a scheduler is a multi-phase task, the method shown in FIG. 4 may also be modified to prioritize execution of second phase tasks over other tasks (i.e. non-multi-phase tasks and first phase tasks of multi-phase tasks). In such examples, the identification of a task (in block 406) may be modified such that the oldest non-executing second phase task of the selected type in the queue (which optionally has a data group ID matching a wakeup event in the wakeup event state data) is identified in preference to any other task”. Examiner note that given preference to a specific task is the same as removing the task from waiting queue and onto the ready queue.)

As per claim 8, it is the device variant of claim 1 and is therefore rejected under the same rationale.
As per claim 12, it is the device variant of claim 5 and is therefore rejected under the same rationale.
As per claim 13, it is the device variant of claim 6 and is therefore rejected under the same rationale.
As per claim 14, it is the device variant of claim 7 and is therefore rejected under the same rationale.
As per claim 15, it is the computer program product variant of claim 1 and is therefore rejected under the same rationale.
As per claim 19, it is the computer program product variant of claim 5 and is therefore rejected under the same rationale.
As per claim 20, it is the computer program product variant of claim 6 and is therefore rejected under the same rationale.

Claims 2 – 4, 9 – 11 and 16 – 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang, Altintas and Nield, and further in view of Lee et al (US 20190340010, hereinafter Lee).

As per claim 2, Yang, Altintas and Nield did not teach:
The method according to claim 1, wherein each task set comprises parallel tasks of a neural network model.
However, Lee teaches:
The method according to claim 1, wherein each task set comprises parallel tasks of a neural network model. (Lee [0078]: “The compiler 232 is a software module that receives information about a neural network and generates task descriptors corresponding to tasks that are executed by the neural processor circuit 218 to implement the neural network”; [0043]: parallel operations of neural network.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Lee into that of Yang, Altintas and Nield in order to have each task set comprises parallel tasks of a neural network model. It would be obvious for one of ordinary skill in the art to see that the task priority arbitration system of Yang can easily be used to arbitrate resource allocation for other type of tasks, such as parallel task of neural network model, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 3, Yang, Altintas, Nield and Lee further teach:	
(Lee [0078 and [0081])

As per claim 4, Yang, Altintas, Nield and Lee further teach:	
The method according to claim 3, wherein a resource required for executing the parallel tasks is obtained by virtually compiling the computation graph. (Lee [0078 and [0081])

As per claim 9, it is the device variant of claim 2 and is therefore rejected under the same rationale.
As per claim 10, it is the device variant of claim 3 and is therefore rejected under the same rationale.
As per claim 11, it is the device variant of claim 4 and is therefore rejected under the same rationale.
As per claim 16, it is the computer program product variant of claim 2 and is therefore rejected under the same rationale.
As per claim 17, it is the computer program product variant of claim 3 and is therefore rejected under the same rationale.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Srinivasan et al (US20180300653) teaches executing the training container on at least one of the one or more available computing resources and receiving a trained model from the container after the container completes the training job, and subsequently generate a serving container.
Milnor et al (US 20100333109) teaches optional tasks may be permitted such that a given task may or may not be added to the execution queue depending on the scheduling of earlier tasks following evaluation of their dependencies.
Ballard et al (US 20200319867) teaches generating DAG from a plurality of dependencies to aid in scheduling of tasks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756.  The examiner can normally be reached on Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CHARLES M SWIFT/Primary Examiner, Art Unit 2196